DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2020 has been entered.
 
Response to Amendment
	By Applicant’s amendment filed on March 24, 2020, claims 1-5, 9, 10, 14 and 16-19 are currently pending.  Claims 16-19 are withdrawn. Claims 6-8, 11-13 and 15 are canceled.  Claims 1-5, 9, 10 and 14 are currently presented for examination.  

Response to Arguments
Due to Applicant’s amendments to the claims and in view of Applicant’s arguments, the previous rejections under 35 USC 102(a)(1) and 35 USC 103 are hereby withdrawn.  Specifically, Ward et al. does not teach adding doxycycline in the 
With respect to the double patenting rejection, Applicant requests that the rejection be held in abeyance until the pending claims are indicated allowable at which time Applicant will consider submitted a terminal disclaimer.  Accordingly, since Applicant has not submitted a terminal disclaimer, said rejection is hereby maintained, however said rejection has been modified and is detailed below.
This action is non-final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-5, 9, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,415,159 B2 (Provided on IDS) in view of SU-740251A1 (English Translation attached). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘159 are drawn to collagen obtained from extracellular matrix obtained from ovine forestomach combined with a bioactive molecule which may be an anti-microbial compound such as doxycycline.
Although ‘159 does not specifically claim the amount of doxycycline as claimed in the instant claims, since ‘159 does not claim any particular amount of doxycycline, an ordinary skilled artisan would contemplate any amount known to be effective for tissue and wound healing since the product of ‘159 is a tissue scaffold and thus is used for tissue repair and wound healing.
SU-740251 teaches that the optimum amount of tetracycline in collagen devices for the treatment of wounds is 1-5% (page 3 of translation and English abstract).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to include doxycycline which is a tetracycline compound in the tissue scaffold of ‘159 in an effective amount of 1-5% as taught in SU-740251 with a reasonable expectation of success.
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albu RO-128972 A0.
Claims 1-3, 10 and 14 of the instant application claim a device for wound healing or tissue repair comprising collagen and a tetracycline compound which is effective for preventing or controlling a fungal infection, wherein the tetracycline compound is doxycycline and wherein doxycycline is the sole antifungal agent and comprises 0.5% to 10% w/w of the device.
Albu teaches a collagen membrane with doxycycline (abstract).  Albu teaches that the advantage of the invention is that the collagen-based drug delivery system and 
Albu teaches the use of type I fibrin collagen gel obtained from bovine skin (page 3 of Description).  Claim 1 of Albu claims a collagen membrane with doxycycline consisting of a natural type I fibrillated collagen obtained from the skin of the calf and from 0.1 to 0.5% of doxycycline.  Albu specifically teaches in example 3 the collagen-based and doxycycline-based composite gel containing 0.5% doxycycline.
Thus the cited claims of the instant application are anticipated since Albu specifically teaches a device for wound healing or tissue repair comprising collagen derived from bovine dermis and a tetracycline compound which is effective for preventing or controlling a fungal infection, wherein the tetracycline compound is doxycycline and wherein doxycycline is the sole antifungal agent and comprises 0.5% w/w of the device.  In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a rejection under 35 USC 102 is proper.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Thus the cited claims of the instant application are rejected over the cited prior art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. U.S. Publication No. 2003/0181371 A1.
Claims 1-3, 9, 10 and 14 of the instant application claim a device for wound healing or tissue repair comprising collagen and a tetracycline compound which is effective for preventing or controlling a fungal infection, wherein the tetracycline compound is doxycycline and wherein doxycycline is the sole antifungal agent and comprises 0.5% to 10% w/w of the device.

Hunter et al. teaches that a variety of injectable collagen products have been developed for soft tissue augmentation to correct facial scars, diminish facial lines and augment the lips, specifically, such implants are indicated for the treatment of a variety of contour deficiencies including (but not restricted to) correction of acne scars, atrophy from disease or trauma, glabellar frown lines, nasolabial folds, or defects secondary to rhinoplasty, skin graft or other surgery and other soft tissue defects [0101].  Hunter et al. specifically teaches doxycycline-loaded collagen dermal injections containing 0.001-30% doxycycline and preferably 0.01 to 3% of doxycycline [0112].  Hunter et al. teaches that any source of injectable collagen such as bovine, human or recombinant, would be suitable to be combined with doxycycline [0112].  
Hunter et al. further teaches that collagen-based vascular sealants have been developed for application over the puncture site to "seal" the wound and initiate healing of the arteriotomy and this can allow patients to ambulate sooner and prevent serious complications such as hematoma formation, or in severe cases, hemorrhage and 
Hunter et al. teaches that the collagen is prepared from the skin of rabbits (example 1 [0176]-[0187]).  Claims 1 and 5-7 of Hunter et al. claim a composition comprising collagen and at least one metalloprotease inhibitor which is the tetracycline doxycycline.
Hunter et al. does not specifically exemplify a formulation containing doxycycline in an amount between 0.5%- 10% as claimed in the instant claims.  Hunter et al. does not teach that the device is effective for preventing or controlling a fungal infection.
Although Hunter et al. does not specifically exemplify a formulation containing doxycycline in an amount between 0.5%-10% as claimed in the instant claims, Hunter et al. specifically teaches doxycycline-loaded collagen dermal injections containing preferably 0.01 to 3% of doxycycline [0112] and Hunter et al. specifically teaches a doxycycline-loaded collagen surgical sealant containing preferably 0.01-20% doxycycline ([0155]-[0156], [0167]-[0168)].  Thus an ordinary skilled artisan would have been motivated to formulate the collagen device of Hunter et al. having any amount of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, a device for wound healing or tissue repair comprising collagen and a tetracycline compound wherein the tetracycline compound is doxycycline and wherein doxycycline is the sole antifungal agent and comprises 0.5% to 10% w/w of the device is rendered obvious in view of the teachings of Hunter et al.  Furthermore since the same composition comprising the same components in the same amounts as claimed is rendered obvious, preventing or controlling a fungal infection including a fungal infection caused by the fungi claimed in claim 10 of the instant application is also rendered obvious since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. U.S. Publication No. 2003/0181371 A1 as applied to claims 1-3, 9, 10 and 14 above and further in view of Ward et al. U.S. Publication No. 2010/0028396 A1 (Provided on IDS).
Claims 4 and 5 of the instant application claim that the collagen device is formed from extracellular matrix obtained from ovine forestomach.
Hunter et al. does not teach that the collagen device is formed from extracellular matrix obtained from ovine forestomach.

Ward teaches the development of extracellular matrix (ECM) scaffolds derived from the forestomach of a ruminant which are useful for wound repair, tissue regeneration and breast reconstruction (abstract).  Ward further teaches the ECM scaffolds further containing a polymer optionally containing a bioactive molecule to enhance the functionality of the scaffold (abstract).  Ward et al. further teaches generating ECM tissue scaffolds by separating and/or decellularizing the layers within all or a portion of a tissue [0018]. 
Ward et al. specifically teaches preparing forestomach extracellular matrix from lambs (page 12 [0113]). Ward et al. specifically teaches preparing discs of forestomach extracellular matrix scaffold laminates containing doxycycline by spiking a collagen gel with doxycycline [0226].
Thus Ward et al. specifically discloses a device for wound healing or tissue repair comprising collagen obtained from extracellular matrix derived from ovine forestomach that is decellularized in combination with a bioactive molecule such as doxycycline.  Therefore prior to the effective filing date of the instant application, it was known in the art the sources other than bovine such as ovine sources were suitable for obtaining collagen sources for use in wound healing and tissue repair.  Accordingly, prior to the effective filing date of the instant application it would have been obvious and within the skill of an ordinary artisan practicing the invention of Hunter et al. to utilize other sources of collagen known in the art with a reasonable expectation of predictable results.  
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Albu RO-128972 A0 as applied to claims 1-3, 10 and 14 above and further in view of Ward et al. U.S. Publication No. 2010/0028396 A1 (Provided on IDS).
Claims 4 and 5 of the instant application claims that the collagen device is formed from extracellular matrix obtained from ovine forestomach.
Albu does not teach that the collagen device is formed from extracellular matrix obtained from ovine forestomach.
However, Albu teaches the use of type I fibrin collagen gel obtained from bovine skin (page 3 of Description).  
Ward teaches the development of extracellular matrix (ECM) scaffolds derived from the forestomach of a ruminant which are useful for wound repair, tissue regeneration and breast reconstruction (abstract).  Ward further teaches the ECM scaffolds further containing a polymer optionally containing a bioactive molecule to enhance the functionality of the scaffold (abstract).  Ward et al. further teaches generating ECM tissue scaffolds by separating and/or decellularizing the layers within all or a portion of a tissue [0018]. 
Ward et al. specifically teaches preparing forestomach extracellular matrix from lambs (page 12 [0113]). Ward et al. specifically teaches preparing discs of forestomach extracellular matrix scaffold laminates containing doxycycline by spiking a collagen gel with doxycycline [0226].

Thus claims 4 and 5 are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 16-19 are withdrawn. Claims 6-8, 11-13 and 15 are canceled.  Claims 1-5, 9, 10 and 14 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM